DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “are provided” is implied.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities: “wherein temperature” appears to be a typo of “wherein determining the temperature”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is held as failing the 101 requirement because the claim encompasses transitory forms of signal transmissions. The language "non-transitory computer readable instructions" must be used. This language must also be applied to any  dependent claims which use similar "instructions for…" language.
                MPEP §2106.03, subsection II: "the BRI [broadest reasonable interpretation] of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves)". 
                Claims 15 and 17 depend from claim 13, and also use "instructions" language that encompasses non-statutory transitory forms of signal transmission.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US20130219997) [Sullivan].
Claim 1  Sullivan discloses a method [Figs. 1-3,31; abstract] comprising: 
obtaining a sample of first formation fluid [para. 0116,0117] using a downhole acquisition tool 151 [para. 0071,0072] positioned in a wellbore in a geological formation [Fig. 1]; 
stationing the downhole acquisition tool at a first depth in the wellbore, wherein the first depth has an ambient first temperature [para. 0116,0117]; 
testing a first fluid property of a first part of the sample of the first formation fluid using the downhole acquisition tool while the downhole acquisition tool is stationed at the first depth to obtain a first measurement point, such that the first part of the sample of the first formation fluid is tested at approximately the first temperature [para. 0116,0117]; 
stationing the downhole acquisition tool at a second depth in the wellbore, wherein the second depth has an ambient second temperature different from the first temperature [para. 0116,0117];  
testing the first fluid property of a second part of the sample of the first formation fluid using the downhole acquisition tool while the downhole acquisition tool is stationed at the second depth to obtain a second measurement point, such that the second part of the sample of the first formation fluid is tested at approximately the second temperature [para. 0116,0117]; and 
determining a temperature-dependent relationship of the first fluid property of the first formation fluid based on the first measurement point and the second measurement point [para. 0116,0117, claims 18,19; the disclosed phase envelope resulting from the pressure vs. time plot is a visualization of such a temperature-dependent relationship of the fluid property, Sullivan disclosing the analyzed/tested fluid properties being at least saturation pressure (i.e., bubble point (BP) or dew point (DP), para. 0029) and asphaltene onset pressure (AOP, para. 0033,0051,0115)]. 
Claim 2  Sullivan, as discussed with respect to claim 1, discloses that the first fluid property comprises a saturation pressure [para. 0116,0117]. 
Claim 3  Sullivan, as discussed with respect to claim 1, discloses that the first fluid property comprises an asphaltene onset pressure [para. 0033,0051,0115]. 
Claim 5  Sullivan, as discussed with respect to claim 1, discloses that the first fluid property comprises a viscosity [para. 0028]. 
Claim 6  Sullivan, as discussed with respect to claim 1, discloses that the first fluid property comprises a density [para. 0028], compressibility, or opacity, or any combination thereof. 
Claim 7  Sullivan, as discussed with respect to claim 1, discloses that temperature-dependent relationship of the first fluid property of the first formation fluid comprises determining a model of a phase envelope of the first formation fluid [para. 0117]. 
Claim 13  As discussed with respect to claim 1, Sullivan discloses one or more tangible, machine-readable media comprising instructions [Fig. 31; abstract; para. 0005,0031,0106-0112] to: 
receive a first plurality of measurement values of a first temperature-dependent fluid property of a first formation fluid measured in-situ by a downhole acquisition tool respectively at a plurality of depths in a wellbore, wherein each depth in the wellbore has a different respective ambient temperature, the first plurality of measurement values being measured at corresponding different respective temperatures [see the above discussion at claim 1 as to a single sample which is analyzed/tested at two depths/ambient temperatures with respect to obtaining two measurements of a fluid property (at least BP, DP, AOP are analyzed/tested)]; and 
fit the first plurality of measurement values to a first curve representing the first temperature-dependent fluid property over a range of temperatures including the different respective temperatures [i.e., create the Sullivan phase envelope; para. 0117]. 
Claim 14  Sullivan, as discussed with respect to claim 13, discloses that the first temperature-dependent fluid property comprises a saturation pressure, an asphaltene onset pressure, or a wax appearance temperature [saturation pressure (BP and DP) and AOP are both discussed above with respect to claim 1]; and the first curve is configured to describe a phase envelope of the saturation pressure, the asphaltene onset pressure, or the wax appearance temperature of the first formation fluid [para. 0117; for saturation pressure explicitly]. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, in view of Singh et al. (US20130243028) [Singh].
Claim 4  Sullivan, as discussed with respect to claim 1, discloses using optical technology for analyzing/testing the first formation fluid, and otherwise discloses all the limitations of claim 4, but does not explicitly disclose that the first fluid property comprises a wax appearance temperature. 
For analyzing/testing the thermodynamic properties of reservoir fluid samples [abstract], Singh discloses the study of wax precipitation/appearance as a function of pressure and temperature and the visualization of the temperature-dependent relationship of this property in the fluid in the form of a phase envelope [Fig. 12; para. 0057,0099]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have chosen wax appearance temperature for the first fluid property to be analyzed/tested in the Sullivan methods and apparatus, as disclosed as a known study of interest for operators by Singh.  This would have achieved the predictable result that the operator would have a phase envelope describing the appearance of wax formation in a sample formation fluid as a function of pressure and time.

Claims 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan.
Claim 8  Sullivan, as discussed with respect to claim 1, discloses:
obtaining a sample of second formation fluid using the downhole acquisition tool positioned in the wellbore in the geological formation [the purpose of having multiple sample fluid collection chambers, the obtaining using either a second of the multiple sample fluid collecting chambers 176,178 (para. 0072) in the same trip or, in a second trip, using the same sample fluid collecting chamber selected in the claim 1 obtaining and testing], wherein the sample of the first formation fluid is obtained from a first fluid zone in the wellbore and the second formation fluid is obtained from a second fluid zone in the wellbore [para. 0016,0017; at least two hydraulically isolated wellbore fluid zones are shown in Fig. 1]; 
testing the first fluid property of a first part of the sample of the second formation fluid using the downhole acquisition tool to obtain a third measurement point, such that the first part of the sample of the second formation fluid is tested; 
testing the first fluid property of a second part of the sample of the second formation fluid using the downhole acquisition tool to obtain a fourth measurement point, such that the second part of the sample of the second formation fluid is tested; and 
determining a temperature-dependent relationship of the first fluid property of the second formation fluid based on the third measurement point and the fourth measurement point [para. 0116,0117, claims 18,19; the disclosed phase envelope resulting from the pressure vs. time plot is a visualization of such a temperature-dependent relationship of the fluid property, Sullivan disclosing the analyzed/tested fluid properties being at least saturation pressure (i.e., bubble point (BP) or dew point (DP), para. 0029) and  asphaltene onset pressure (AOP, para. 0033,0051,0115)]. 
Sullivan discloses that any sample can be obtained and then the tool positioned at a selected, different depth where the temperature applicable for the analysis/testing will be the ambient temperature at the selected, different depth [para. 0017], and otherwise discloses all the limitations of claim 8, but does not explicitly indicate that the depths chosen for the analyses/testing, from which the foregoing third and fourth measurement points are obtained, will coincide with the first depth and first ambient temperature and the second depth and second ambient temperature of claim 1, respectively.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have chosen the depths for the analyses/testing, from which the foregoing third and fourth measurement points are obtained, to coincide with the first depth and first ambient temperature and the second depth and second ambient temperature of claim 1, respectively, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  In this case the depth variable will result in different ambient temperatures, i.e., when the tool depth changes [para. 0116].  Choosing to use the same depths as the analyses/testing of claim 1 for the analyses/testing of the second fluid sample would at least benefit the operator in that the ambient temperature at each depth would be confirmed and that the surrounding environment would be the same, thus minimizing the possibility that any environment differences between the depths would affect the analyses/testing.  In other words, choosing coinciding first and second depths for the analyses/testing of both samples promotes an “apples and apples” situation where any different analyses/testing results would stem from the composition of the samples.
Claim 9  Sullivan, as modified with respect to claim 8, discloses hydraulically isolated zones in Fig. 1, and otherwise discloses all the limitations of claim 9, but does not explicitly disclose that these are the zones chosen, which would establish that the first fluid zone is hydraulically isolated from the second fluid zone. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have chosen the hydraulically isolated zones of Fig. 1 for the first and second fluid zones of claim 8.  This would have achieved the predictable result that both zones would be properly evaluated.
Claim 10  Sullivan, as discussed with respect to claim , discloses an open ended range for the number of depths/ambient temperatures at which the analysis/testing may be repeated [para. 0117; “one or more”], and otherwise discloses all the limitations of claim 10, but does not explicitly disclose repeating stationing the downhole acquisition tool at subsequent depths and testing the first fluid property of subsequent parts of the sample of the first formation fluid at the subsequent depths until a total number of measurement points is obtained, wherein the number of measurement points is at least three. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have repeated the analysis/testing of claim 1 at additional depths/ambient temperatures, thus obtaining at least three measurement points.  This would have achieved the predictable result that the goal of having an accurate phase envelope would be furthered by having additional data from which to construct the phase envelope.
Claim 11  Sullivan, as discussed with respect to claim 1, discloses testing a second fluid property [Sullivan discloses that the AOP is a desirable fluid property to analyze in addition to BP and DP; para. 0033,0051] of the first part of the sample of the first formation fluid using the downhole acquisition tool; 
testing the second fluid property of the second part of the sample of the first formation fluid using the downhole acquisition tool; and 
determining a temperature-dependent relationship of the second fluid property of the first formation fluid based on the third measurement point and the fourth measurement point [i.e., in order to acquire the understanding Sullivan desires per para. 0033], and otherwise discloses all the limitations of claim 11, but does not explicitly disclose testing the second fluid property of the first and second parts of the first formation fluid while the downhole acquisition tool is stationed at the first depth to obtain a third measurement point, such that the first part of the sample of the first formation fluid is tested at approximately the first temperature (as to the first part), or while the downhole acquisition tool is stationed at the second depth to obtain a fourth measurement point, such that the second part of the sample of the first formation fluid is tested at approximately the second temperature (as to the second part). 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have chosen the depths and to have performed the analyses/testing for the second fluid property, from which the third and fourth measurement points will be derived, at such chosen depths, either in the same trip or a subsequent trip, wherein such second fluid property analyses/testing is done while the downhole acquisition tool is stationed at the first depth to obtain a third measurement point, such that the first part of the sample of the first formation fluid is tested at approximately the first temperature (as to the first part), and while the downhole acquisition tool is stationed at the second depth to obtain a fourth measurement point, such that the second part of the sample of the first formation fluid is tested at approximately the second temperature (as to the second part), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  In this case the depth variable will result in different ambient temperatures, i.e., when the tool depth changes [para. 0116].  Choosing to use the same depths as the analyses/testing of claim 1 for the analyses/testing for the second fluid property of this claim 11would at least benefit the operator in that the ambient temperature at each depth would be confirmed, the state of the sample would start the same for analyses/testing of both fluid properties, and that the surrounding environment would be same, thus minimizing the possibility that any environment differences between the depths would affect the analyses/testing.
Claim 12  Sullivan, as modified with respect to claim 11, discloses the first fluid property comprises a saturation pressure, the second fluid property comprises an asphaltene onset pressure [as discussed above with respect to claim 1], the temperature-dependent relationship of the first fluid property of the first formation fluid comprises a phase envelope of the saturation pressure [explicitly per para. 0117], and otherwise discloses all the limitations of claim 12, but does not explicitly disclose that the temperature-dependent relationship of the second fluid property of the first formation fluid comprises a phase envelope of the asphaltene onset pressure.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have prepared a phase envelope based on the AOP, in the same manner as explicitly described by Sullivan for BP and DP.  This would have achieved the predictable result that a well-known visual display of the AOP temperature-dependent relationship would be available to the operator.
Claim 15  Sullivan, as discussed with respect to claim 13, discloses instructions to: 
receive a second plurality of measurement values of a second temperature-dependent fluid property [at least AOP, as discussed above with respect to claim 11] of the first formation fluid measured in-situ by the downhole acquisition tool respectively at a plurality of depths in the wellbore, wherein each depth in the wellbore has the different respective ambient temperature [para. 0116], the second plurality of measurement values being measured at corresponding different respective temperatures, and further discloses the temperature-dependent relationship of the first fluid property of the first formation fluid being fit to curves creating a phase envelope of the saturation pressure over the range of temperatures including the different respective temperatures [explicitly per para. 0117], and otherwise discloses all the limitations of claim 15, but does not explicitly disclose (a) that the plurality of depths is the same plurality of depths recited in claim 13, or (b) fitting the second plurality of measurement values to a second curve representing the second temperature-dependent fluid property over the range of temperatures including the different respective temperatures. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have chosen the depths and to have performed the analyses/testing for the second fluid property, from which the third and fourth measurement points will be derived, at such chosen depths, either in the same trip or a subsequent trip, wherein such second fluid property analyses/testing is done at the same plurality of depths as recited in claim 13, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  In this case the depth variable will result in different ambient temperatures, i.e., when the tool depth changes [para. 0116].  Choosing to use the same depths as the analyses/testing of claim 13 for the analyses/testing for the second fluid property of this claim 15 would at least benefit the operator in that the ambient temperature at each depth would be confirmed, the state of the sample would start the same for analyses/testing of both fluid properties, and that the surrounding environment would be same, thus minimizing the possibility that any environment differences between the depths would affect the analyses/testing.
Additionally, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have prepared a phase envelope based on the AOP, in the same manner as explicitly described by Sullivan for BP and DP.  This would have achieved the predictable result that a well-known visual display of the AOP temperature-dependent relationship would be available to the operator.
Claim 16  Sullivan, as modified with respect to claim 15, discloses: the first temperature-dependent fluid property comprises a saturation pressure; the second temperature-dependent fluid property comprises an asphaltene onset pressure; the first curve is configured to describe a phase envelope of the saturation pressure of the first formation fluid [para. 0117]; and the second curve is configured to describe a phase envelope of the asphaltene onset pressure of the first formation fluid [as discussed above with respect to claims 13 and 15].
Claim 17  Sullivan, as discussed with respect to claim 13, discloses that a phase envelope for the temperature-dependent fluid property is generated, and otherwise discloses all the limitations of claim 17, but does not explicitly disclose that the instructions comprise instructions to generate the phase envelope visualization of the curve representing the temperature-dependent fluid property over the range of temperatures. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the computer/processor/programmed instructions of Sullivan to generate the phase envelope visualization.  This would have achieved the predictable result that the visualization would be machine-generated, thus avoiding the potential for human-error in plotting the data and fitting the curves.
Claim 18  Sullivan, as modified with respect to claim 17, discloses the visualization comprises a phase diagram and wherein the curve represents a phase envelope of the first formation fluid [as discussed above with respect to claims 13 and 17]. 
Claim 19  As discussed with respect to claims 1, 8 and 13, Sullivan discloses a method [Figs. 1-3,31; abstract] comprising: obtaining a sample of a first formation fluid from a first fluid zone [para. 0116,0117] in a wellbore using a downhole acquisition tool 151 [para. 0071,0072]; obtaining a sample of a second formation fluid [the purpose of having multiple sample fluid collection chambers, the obtaining using either a second of the multiple sample fluid collecting chambers 176,178 (para. 0072) in the same trip or, in a second trip, using the same sample fluid collecting chamber selected in the foregoing first fluid obtaining] from a second fluid zone in the wellbore [para. 0016,0017; at least two hydraulically isolated wellbore fluid zones are shown as available in Fig. 1] using the downhole acquisition tool; at different depths in the wellbore having different respective ambient temperatures [para. 0016,0117], performing fluid testing on at least part of the sample of the first formation fluid and performing fluid testing on at least part of the sample of the second formation fluid; and based on the fluid testing, identifying a first temperature-dependent relationship of a first fluid property of the first formation fluid and a second temperature-dependent relationship of the first fluid property of the second formation fluid [para. 0116,0117, claims 18,19; the disclosed phase envelope resulting from the pressure vs. time plot is a visualization of such a temperature-dependent relationship of the fluid property, Sullivan disclosing the analyzed/tested fluid properties being at least saturation pressure (i.e., bubble point (BP) or dew point (DP), para. 0029) and asphaltene onset pressure (AOP, para. 0033,0051,0115)], and otherwise discloses all the limitations of claim 19, but does not explicitly indicate that the depths chosen for the analyses/testing of the second formation fluid are the same depths chosen for the analyses/testing of the first formation fluid. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have chosen the depths for the analyses/testing of the second formation fluid to coincide with the depths chosen for the analyses/testing of the first formation fluid, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  In this case the depth variable will result in different ambient temperatures, i.e., when the tool depth changes [para. 0116].  Choosing to use the same depths for the analyses/testing of both the first and second formation fluid would at least benefit the operator in that the ambient temperature at each depth would be confirmed and that the surrounding environment would be same, thus minimizing the possibility that any environment differences between the depths would affect the analyses/testing.  In other words, choosing coinciding first and second depths for the analyses/testing of both samples promotes an “apples and apples” situation where any different analyses/testing results would stem from the composition of the samples.
Claim 20  Sullivan, as modified with respect to claim 19, discloses the first temperature-dependent relationship comprises a phase envelope of the first formation fluid [para. 0117; explicitly as to at least the first formation fluid], and otherwise discloses all the limitations of claim 20, but does not explicitly disclose that the second temperature-dependent relationship comprises a phase envelope of the second formation fluid.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have created a phase envelope visualizing the second temperature-dependent relationship for the first fluid property of the second formation fluid.  This would have achieved the predictable result that the same type of visualization would be used for both fluids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676